DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2021 has been considered by the examiner.

Status of the Claims
The response and amendment filed 09/22/2022 is acknowledged.
Claims 1-29 are pending.
Claims 14-15 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/22/2022.

Claims 1-13 and 16-28 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is not entirely clear what UFT (line 3) was intended to mean with respect to the active pharmaceutical ingredient listed in claim 13.
Clarification is required. 

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 recites wherein the binder can be selected as PVP and the anti-adherent as magnesium stearate (claim 27, e.g., lines 9-10). Similar limitation is found in line 18.
Regarding claim 27, the phrase "wherein the binder can be selected as PVP" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is not clear if Applicant intended the limitations of claim 27 are met if the dosage form requires i) any of the excipients listed in (C), ii) a binder, or iii) PVP. Since PVP is an exemplary binder it is not clear if PVP is required in the instance where a binder is present. The same holds true for anti-adherent/magnesium stearate in lines 9-10. 
Clarification is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 12-13, 19-24, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tillotts, EP 3257501 (cited on Applicant’s IDS dated 03/01/2021) in view of Kulkarni, Asian Journal of Pharmaceutics, 2008.

Tillotts teaches a pharmaceutical formulation comprising a core containing an API, a mucoadhesive material, and an enteric coating covering the core (Tillotts, e.g., Abstract, 0092). Tillotts teaches mucoadhesive materials including tamarind gum (Tillotts, e.g., 0105).
Applicable to claims 2-3: Tillotts teaches the mucoadhesive material in the form of a matrix or a layer (Tillotts, e.g., 0092). 
Applicable to claims 4 and 19: Tillotts teaches formulations adapted for colon specific release of the active ingredient comprising an enteric coating, i.e., pH responsive coating (Tillotts, e.g., 0012), wherein the enteric coating material dissolves at a pH of about 5 or above, e.g., is insoluble below pH 7 and soluble at about pH 7 or above (Tillotts, e.g., 0034). The claimed range overlaps with the pH range and embodiments suggested in Tillotts. 
Applicable to claims 5-6: enteric polymers suggested in Tillotts include anionic synthetic polymers based on acrylates (Tillotts, e.g., 0039-0043 and claim 6). Coatings include the synthetic polymer alone or in combination with additional materials (Tillotts, e.g., claim 6-7). 
Applicable to claims 7 and 24: Tillotts teaches enteric coating layer present in an amount in the claimed range (Tillotts, e.g., 0151-0158). Values include 10 mg/cm2 (0158) and 5 mg/cm2 (0151). The amount of polymer relates to the thickness of the coating which will be optimized depending on the specific composition of the coating (Tillotts, e.g., 0058).
Applicable to claim 8: Tillotts teaches at least one enteric coating layer (Tillotts, e.g., 0013). Thus, it would have been obvious before the effective filing date of the presently claimed invention to configure Tillotts pharmaceutical formulations with a single enteric (pH responsive) coating layer with a reasonable expectation of success. 
Applicable to claim 9: Tillotts teaches the matrix comprising the mucoadhesive material optionally comprising excipients (Tillotts, e.g., 0118). This suggests a matrix consisting of mucoadhesive material. It would have been obvious to one of ordinary skill in the art, before the filing date of the presently claimed invention, to configure Tillotts’ compositions such that the matrix consists of mucoadhesive material based on the express suggestion found in Tillotts with a reasonable expectation of success. 
Applicable to claim 12: Tillotts teaches the formulation effective for treating inflammatory bowel disease (Tillotts, e.g., 0099).
Applicable to claim 13: Tillotts teaches the formulation comprising 5-aminosalicylic acid, aka, mesalazine (Tillotts, e.g., 0099).
Applicable to claims 20-23: Tillotts teaches methylacrylate/methylmethacrylate/methacrylate polymer having a molecular weight of from about 250000 to about 300000 g/mol, providing an acid:ester ratio of 1:10 and a pH threshold of about pH 7 (Tillotts, e.g., 0045-0046). Further optional additives, e.g., triethyl citrate, talc, polyethylene glycol may be present in the coating in amounts up to 30 wt% (Tillotts, e.g., 0118-0127).
Tillotts teaches wherein the mucoadhesive material is tamarind gum (Tillotts, e.g., 0105), but does not expressly teach non-degalactosylated xyloglucan or native xyloglucan. 
Kulkarni teaches native xyloglucan as a matrix material for prolonged release of drugs (Kulkarni, e.g., pg. 102, Abstract, introduction). Xyloglucan is tamarind kernel powder, obtained from the seed kernel of tamarind (Kulkarni, e.g., pg. 102, Introduction; Isolation of xyloglucan ¶ spanning pp. 102-103). Kulkarni appears to teach native xyloglucan/non-degalactosylated xyloglucan as a matrix excipient used in the same way as similar polysaccharides, e.g., HPMC suggested by Tillotts. The native xyloglucan offers high viscosity, broad pH tolerance, noncarcinogenicity, mucoadhesiveness, and biocompatibility (Kulkarni, e.g., pg. 102, Introduction). Moreover, Kulkarni reports the amount of xyloglucan (XGL) present in the matrix was a parameter useful for optimizing drug release from the matrix (Kulkarni, e.g., pg. 105, c1:¶ 2). Applicable to claim 26: Kulkarni teaches the matrix material consisting of xyloglucan (Kulkarni, e.g., pg. 103, table 1). Applicable to claim 28: Kulkarni teaches a ratio between the matrix of the core and the at least one active pharmaceutical agent is 1:1.
It would have been obvious before the effective filing date of the presently claimed invention to modify a pharmaceutical formulation as understood from Tillotts by selecting native xyloglucan as the mucoadhesive material with a reasonable expectation of success. This modification may be viewed as the substitution of one known mucoadhesive material for another to achieve predictable results. The skilled artisan would have been motivated to make this modification for improved pH tolerance while offering the mucoadhesiveness, biocompatibility and lack of toxicity desired by Tillotts. The skilled artisan would have had a reasonable expectation of success since Tillotts suggests the mucoadhesive material may be tamarind gum which appears to be the same or similar to the native xyloglucan reported in Kulkarni. 
Applicable to claim 10: Kulkarni teaches a matrix comprising granules containing an active agent and native xyloglucan, wherein the active agent is present in an amount of ~47.5%, native xyloglucan is present in an amount of ~47.5% and binder in an amount of about 5% based on the weight of the granule. These granules are compressed into a tablet. Before compaction, the granules are lubricated with magnesium stearate. See Kulkarni, e.g., pg. 103, Preparation of Matrix Tablets and Table 1, XGL1. This is similar to the preparation in Tillotts, e.g., 0131, granules compressed into a core (Tillotts, e.g., 0131, (iii)). Tillotts teaches the core is further coated the core coating (Tillotts, e.g., 0131, (iv)), e.g., enteric coating layer which is pH responsive. These amounts are within the ranges recited in claim 10. 
Accordingly, the subject matter of claims 1-10, 12-13, 19-24, 26, and 28 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.  

Claim 25 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Tillotts, EP 3257501 in view of Kulkarni, Asian Journal of Pharmaceutics, 2008 as applied to claims 1-10, 12-13, 19-24, 26, and 28 above, and further in view of De Fulvio, US 20150094266 A1.
The combined teachings of Tillotts and Kulkarni teach a pharmaceutical formulation according to claim 1, wherein the formulation includes native xyloglucan in a core with an active pharmaceutical ingredient but do not expressly teach wherein the xyloglucan has a weight average molar mass in the range of 400,000-500,000 g/mol. 
De Fulvio teaches xyloglucan having an average molecular weight between 400,000 and 650000 daltons (De Fulvio, e.g., 0021) for use in pharmaceutical compositions comprising the xyloglucan in combination with active ingredients (De Fulvio, e.g., 0017). Xyloglucan having an average molecular weight between 400,000 and 650000 daltons is extracted from Tamarind and is commercially available (De Fulvio, e.g., 0021). De Fulvio teaches compositions comprising xyloglucan having an average molecular weight in the claimed range useful for treating irritable bowel syndrome and other intestinal disorders (Di Fulvio, e.g., claim 5). 
It would have been obvious before the effective filing date of the presently claimed invention to modify a pharmaceutical formulation suggested by the combined teachings of Tillotts and Kulkarni by utilizing xyloglucan having an average molecular weight between 400,000 and 650,000 daltons as known from De Fulvio with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to save labor and cost of isolating xyloglucan directly from tamarind seeds. Since xyloglucan having a molecular weight in the claimed range was known and suggested for providing the same properties in dosage forms similar to those suggested by the combined teachings of Tillotts and Kulkarni, the skilled artisan would have had a reasonable expectation of successfully making this modification. 
	Accordingly, the subject matter of instant claim 25 would have been obvious to one skilled in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claim 16 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Tillotts, EP 3257501 in view of Kulkarni, Asian Journal of Pharmaceutics, 2008 as applied to claims 1-10, 12-13, 19-24, 26, and 28 above, and further in view of Grenier, US 8927028.
The combined teachings of Tillotts and Kulkarni teach a formulation according to claim 1 but do not expressly teach the core is a single solid compressed core with a relative density of at least 0.7.
Grenier teaches dosage forms comprising a plurality of particles which exhibit an average density of 1 g/cm3 or less (Grenier, e.g., claim 1). This range overlaps with the claimed range. Dosage forms include tablets comprising a single core of compressed particles (Grenier, e.g., c6:23-29). Grenier teaches the density relates to the transit time of the dosage form in the GI tract (Grenier, e.g., c6:42-46).
It would have been obvious before the effective filing date of the presently claimed invention to formulate dosage forms known from Tillotts and Kulkarni as a single core of compressed particles with a density optimized for desired GI tract transit time with a reasonable expectation of success. The skilled artisan would have been motivated to optimize the density for desired GI tract transit time for a desired release time frame, e.g., 12-hour release requires at least a 12-hour GI tract residence time. The skilled artisan would have had a reasonable expectation of success since Tillotts desires the transit time may be optimized for extended release (Tillotts, e.g., 0017).
Accordingly, the subject matter of instant claim 16 would have been obvious before the effective filing date of the presently claimed invention absent evidence to the contrary. 

Claim 17 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Tillotts, EP 3257501 in view of Kulkarni, Asian Journal of Pharmaceutics, 2008 as applied to claims 1-10, 12-13, 19-24, 26, and 28 above, and further in view of Morita, US 6156343.

The combined teachings of Tillotts and Kulkarni teach a pharmaceutical formulation according to claim 1, but do not expressly teach wherein the core or the whole pharmaceutical formulation dosage form has an average diameter in the direction of the smallest diameter of at least 3 mm. 
Morita teaches controlled release formulations (Morita, e.g., Title, Abstract) which comprise a drug and a water-soluble polymer or solid dispersion thereof. Dosage forms include compressed core-tablets (Morita, e.g., c6:14-15). Core tablets range in size from 2mm to 6mm which enables formulating the core tablets as conventional tablets or capsules (Morita, e.g., c8:19-24).
It would have been obvious before the effective filing date of the presently claimed invention to modify a formulation as understood from the combined teachings of Tillotts and Kulkarni as a solid dosage form having a diameter ranging from 2 to 6mm as suggested by Morita with a reasonable expectation of success. The skilled artisan would have been motivated to do so to enable the solid dosage form to be administered as a tablet or capsule as taught by Morita. The skilled artisan would have had a reasonable expectation of success because Tillotts teaches dosage forms may be a tablet or a capsule. 
Accordingly, the subject matter of instant claim 17 would have been obvious before the effective filing date of the presently claimed invention absent evidence to the contrary. 

Claim 18 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Tillotts, EP 3257501 in view of Kulkarni, Asian Journal of Pharmaceutics, 2008 as applied to claims 1-10, 12-13, 19-24, 26, and 28 above, and further in view of Mckenna, US 20180153814.

The combined teachings of Tillotts and Kulkarni teach a pharmaceutical formulation according to claim 1, but do not expressly teach wherein the core or the whole pharmaceutical formulation has a crushing force of at least 25N. 
Mckenna teaches dosage forms having a matrix formulation, wherein the matrix formulation has a cracking force of at least about 110N (Mckenna, e.g., 0083-0086). Matrix formulations also feature a breaking strength within the claimed range, e.g., 56N, 438N, 439N (Mckenna, e.g., pg. 30, Table 5.3). Matrix dosage forms having these properties are desired for improving the tamper resistance of the dosage form (Mckenna, e.g., Title, Abstract). 
It would have been obvious before the effective filing date of the presently claimed invention to modify a formulation according to the combined teachings of Tillotts and Kulkarni using the technique of optimizing the tablet breaking strength known from Mckenna to improve the dosage form in the same way with a reasonable expectation of success. The skilled artisan would have been motivated to improve formulations known from Tillotts and Kulkarni using Mckenna’s technique to increase the tamper resistance and physical durability of the dosage forms. The skilled artisan would have had a reasonable expectation of success since Mckenna teaches this technique for improving the same solid dosage forms taught by Tillotts and Kulkarni, e.g., tablets. 
Accordingly, the subject matter of instant claim 18 would have been obvious before the effective filing date of the presently claimed invention absent evidence to the contrary. 

Claims 10-11 and 27 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Tillotts, EP 3257501 in view of Kulkarni, Asian Journal of Pharmaceutics, 2008 as applied to claims 1-10, 12-13, 19-24, 26, and 28 above, and further in view of Roy, US 20130267560.

The combined teachings of Tillotts and Kulkarni teach a pharmaceutical formulation according to claim 1. 
Kulkarni teaches a matrix comprising granules containing an active agent and native xyloglucan, wherein the active agent is present in an amount of ~47.5%, native xyloglucan is present in an amount of ~47.5% and binder in an amount of about 5% based on the weight of the granule. These granules are compressed into a tablet. Before compaction, the granules are lubricated with magnesium stearate. See Kulkarni, e.g., pg. 103, Preparation of Matrix Tablets and Table 1, XGL1. This is similar to the preparation in Tillotts, e.g., 0131, granules compressed into a core (Tillots, e.g., 0131, (iii)). Tillotts teaches the core is further coated the core coating (Tillotts, e.g., 0131, (iv)), e.g., enteric coating layer which is pH responsive. These amounts are within the ranges recited in claim 10. 
Applicable to claim 11: Kulkarni teaches a ratio between xyloglucan and API of 1-1.5:1. See Kulkarni, e.g., pg. 103, Preparation of Matrix Tablets and Table 1.
The combined teachings of Tillotts and Kulkarni do not expressly teach the weight ratio of the matrix of the core to the at least one active pharmaceutical ingredient is at least 1:2.
Roy teaches granules and/or tablets comprising a drug in combination with a water swellable polymer optionally with excipients (Roy, e.g., 0039), where the ratio between the polymer and the drug ranges from 1:10 to 10:1 (Roy, e.g., claim 7). The claimed range overlaps with the range suggested in Roy for the matrix polymer and active pharmaceutical. This ratio is a parameter the skilled artisan understood for optimizing the release profile of the drug (Roy, e.g., 0053) which is also suggested by Kulkarni, e.g., pg. 105, diffusion of the drug from XGL matrix was found to depend on the concentration of XGL in the core (Kulkarni, e.g., pg. 105, c1, ¶2). Roy does not expressly teach xyloglucan. However, one skilled in the art understood xyloglucan was a known pH-independent, water swellable polymer alternative to hydroxypropyl methylcellulose exemplified in Roy as evidenced by Kulkarni, e.g. pg. 103, Preparation of matrix tablets and Tillotts, e.g., 0105.  
It would have been obvious before the effective filing date of the presently claimed invention to optimize the ratio between xyloglucan and active pharmaceutical agent in the matrix of a core in formulations suggested by the combined teachings of Tillotts and Kulkarni within the range suggested by Roy with a reasonable expectation of success. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. The skilled artisan would have had a reasonable expectation of successfully optimizing the ratio within the range suggested by Roy since Kulkarni notes the release profile is related to the amount of xyloglucan present in the matrix containing the drug. 
Applicable to claim 11:
To the extent that claim 11 requires PVP and magnesium stearate, it is noted that the combined teachings of Tillotts and Kulkarni teach magnesium stearate as a lubricant but do not expressly teach PVP as a binder. Roy teaches polyvinyl pyrrolidone was known and useful as a binder (Roy, e.g., 0074 and 0089). 
It would have been obvious before the effective filing date of the presently claimed invention to modify a formulation as understood from the combined teachings of Tillotts and Kulkarni by using PVP as a binder excipient with a reasonable expectation of success. This modification may be viewed as a substitution of one known binder for another where each binder was suggested for the same purpose of granulating pH-independent, water swellable, water soluble matrix polymer with a drug. 
Accordingly, the subject matter of claims 10-11 and 27 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615